Exhibit 10.35

 

THERAVANCE, INC.



2008 NEW EMPLOYEE EQUITY INCENTIVE PLAN

 

(AS ADOPTED EFFECTIVE JANUARY 29, 2008)

(AS AMENDED JULY 21, 2009)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1.

INTRODUCTION

1

 

 

 

ARTICLE 2.

ADMINISTRATION

1

2.1

Committee Composition

1

2.2

Committee Responsibilities

1

2.3

Committee for Non-Officer Grants

1

 

 

 

ARTICLE 3.

SHARES AVAILABLE FOR GRANTS

2

3.1

Basic Limitation

2

3.2

Shares Returned to Reserve

2

3.3

Dividend Equivalents

2

 

 

 

ARTICLE 4.

ELIGIBILITY

2

 

 

 

ARTICLE 5.

OPTIONS

2

5.1

Stock Option Agreement

2

5.2

Number of Shares

3

5.3

Exercise Price

3

5.4

Exercisability and Term

3

5.5

Modification or Assumption of Options

3

5.6

Buyout Provisions

3

 

 

 

ARTICLE 6.

PAYMENT FOR OPTION SHARES

3

6.1

General Rule

3

6.2

Surrender of Stock

3

6.3

Net Exercise

4

6.4

Exercise/Sale

4

6.5

Other Forms of Payment

4

 

 

 

ARTICLE 7.

RESTRICTED SHARES

4

7.1

Restricted Stock Agreement

4

7.2

Payment for Awards

4

7.3

Vesting Conditions

4

7.4

Voting and Dividend Rights

4

 

 

 

ARTICLE 8.

STOCK UNITS

4

8.1

Stock Unit Agreement

4

8.2

Payment for Awards

5

8.3

Vesting Conditions

5

8.4

Voting and Dividend Rights

5

8.5

Form and Time of Settlement of Stock Units

5

8.6

Death of Recipient

5

8.7

Creditors’ Rights

5

 

i

--------------------------------------------------------------------------------


 

ARTICLE 9.

CHANGE IN CONTROL

6

9.1

Effect of Change in Control

6

9.2

Acceleration

6

 

 

 

ARTICLE 10.

PROTECTION AGAINST DILUTION

6

10.1

Adjustments

6

10.2

Dissolution or Liquidation

7

10.3

Reorganizations

7

 

 

 

ARTICLE 11.

AWARDS UNDER OTHER PLANS

8

 

 

 

ARTICLE 12.

LIMITATION ON RIGHTS

8

12.1

Retention Rights

8

12.2

Stockholders’ Rights

8

12.3

Regulatory Requirements

8

 

 

 

ARTICLE 13.

WITHHOLDING TAXES

8

13.1

General

8

13.2

Share Withholding

8

 

 

 

ARTICLE 14.

LIMITATION ON PAYMENTS

9

14.1

Scope of Limitation

9

14.2

Basic Rule

9

14.3

Reduction of Payments

9

14.4

Overpayments and Underpayments

10

14.5

Related Corporations

10

 

 

 

ARTICLE 15.

FUTURE OF THE PLAN

10

15.1

Term of the Plan

10

15.2

Amendment or Termination

10

15.3

Stockholder Approval

10

 

 

 

ARTICLE 16.

DEFINITIONS

10

 

ii

--------------------------------------------------------------------------------


 

THERAVANCE, INC.
2008 NEW EMPLOYEE EQUITY INCENTIVE PLAN

 

ARTICLE 1.                                       INTRODUCTION.

 

The Plan was adopted by the Board effective January 29, 2008.  The purpose of
the Plan is to promote the long-term success of the Corporation and the creation
of stockholder value by (a) encouraging Employees to focus on critical
long-range objectives, (b) encouraging the attraction and retention of Employees
with exceptional qualifications and (c) linking Employees directly to
stockholder interests through increased stock ownership.  The Plan seeks to
achieve this purpose by providing for Awards in the form of Restricted Shares,
Stock Units, or Options (which shall be NSOs).

 

The Plan is designed to attract new employees and is intended to satisfy the
requirements of Nasdaq Marketplace Rule 5635.

 

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware (except their choice-of-law provisions).

 

ARTICLE 2.                                       ADMINISTRATION.

 

2.1                               Committee Composition.  The Committee shall
administer the Plan.  The Committee shall consist exclusively of two or more
directors of the Corporation, who shall be appointed by the Board.  In addition,
each member of the Committee shall meet the following requirements:

 

(A)                                  ANY LISTING STANDARDS PRESCRIBED BY THE
PRINCIPAL SECURITIES MARKET ON WHICH THE CORPORATION’S EQUITY SECURITIES ARE
TRADED;

 

(B)                                 SUCH REQUIREMENTS AS THE SECURITIES AND
EXCHANGE COMMISSION MAY ESTABLISH FOR ADMINISTRATORS ACTING UNDER PLANS INTENDED
TO QUALIFY FOR EXEMPTION UNDER RULE 16B-3 (OR ITS SUCCESSOR) UNDER THE EXCHANGE
ACT; AND

 

(C)                                  ANY OTHER REQUIREMENTS IMPOSED BY
APPLICABLE LAW, REGULATIONS OR RULES.

 

2.2                               Committee Responsibilities.  The Committee
shall (a) select the Employees who are to receive Awards under the Plan,
(b) determine the type, number, vesting requirements and other features and
conditions of such Awards, (c) interpret the Plan, (d) make all other decisions
relating to the operation of the Plan and (e) carry out any other duties
delegated to it by the Board.  The Committee may adopt such rules or guidelines
as it deems appropriate to implement the Plan.  The Committee’s determinations
under the Plan shall be final and binding on all persons.

 

2.3                               Committee for Non-Officer Grants.  The Board
may also appoint a secondary committee of the Board, which shall be composed of
one or more directors of the

 

--------------------------------------------------------------------------------


 

Corporation who need not satisfy the requirements of Section 2.1.  Such
secondary committee may administer the Plan with respect to Employees who are
not considered executive officers of the Corporation under section 16 of the
Exchange Act, may grant Awards under the Plan to such Employees and may
determine all features and conditions of such Awards.  Within the limitations of
this Section 2.3, any reference in the Plan to the Committee shall include such
secondary committee.

 

ARTICLE 3.                                       SHARES AVAILABLE FOR GRANTS.

 

3.1                               Basic Limitation.  Common Shares issued
pursuant to the Plan may be authorized but unissued shares or treasury shares. 
The aggregate number of Common Shares issued under the Plan shall not exceed
(a)         (1) plus (b) the additional Common Shares described in Section 3.2. 
The number of Common Shares that are subject to Awards outstanding at any time
under the Plan shall not exceed the number of Common Shares that then remain
available for issuance under the Plan.  The limitations of this Section 3.1
shall be subject to adjustment pursuant to Article 10.

 

3.2                               Shares Returned to Reserve.  If Options or
Stock Units are forfeited or terminate for any other reason before being
exercised or settled, then the Common Shares subject to such Options or Stock
Units shall again become available for issuance under the Plan.  If Stock Units
are settled, then only the number of Common Shares (if any) actually issued in
settlement of such Stock Units shall reduce the number available under
Section 3.1 and the balance shall again become available for issuance under the
Plan.  If Restricted Shares or Common Shares issued upon the exercise of Options
are reacquired by the Corporation pursuant to a forfeiture provision or for any
other reason, then such Common Shares shall again become available for issuance
under the Plan.  Shares not issued or delivered as a result of the net exercise
of an Option shall again become available for issuance under the Plan.

 

3.3                               Dividend Equivalents.  Any dividend
equivalents paid or credited under the Plan shall not be applied against the
number of Common Shares that may be issued under the Plan, whether or not such
dividend equivalents are converted into Stock Units.

 

ARTICLE 4.                                       ELIGIBILITY.

 

Only Employees shall be eligible for the grant of Restricted Shares, Stock
Units, or NSOs.

 

ARTICLE 5.                                       OPTIONS.

 

5.1                               Stock Option Agreement.  Each grant of an
Option under the Plan shall be evidenced by a Stock Option Agreement between the
Optionee and the Corporation.  Such Option shall be subject to all applicable
terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan.  The provisions of the various Stock Option
Agreements entered into under the Plan need not be identical.  Options may be
granted in consideration of a reduction in the Optionee’s other compensation.  A
Stock Option Agreement may provide that a

 

--------------------------------------------------------------------------------

(1) Exhibit A includes a schedule of the initial share reserve and any
subsequent increases in the reserve.

 

2

--------------------------------------------------------------------------------


 

new Option will be granted automatically to the Optionee when he or she
exercises a prior Option and pays the Exercise Price in the form described in
Section 6.2.

 

5.2                               Number of Shares.  Each Stock Option Agreement
shall specify the number of Common Shares subject to the Option and shall
provide for the adjustment of such number in accordance with Article 10.

 

5.3                               Exercise Price.  Each Stock Option Agreement
shall specify the Exercise Price; provided that the Exercise Price shall in no
event be less than 100% of the Fair Market Value of a Common Share on the date
of grant.

 

5.4                               Exercisability and Term.  Each Stock Option
Agreement shall specify the date or event when all or any installment of the
Option is to become exercisable.  The Stock Option Agreement shall also specify
the term of the Option.  A Stock Option Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability or retirement or
other events and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s Service.

 

5.5                               Modification or Assumption of Options.  Within
the limitations of the Plan, the Committee may modify, extend, or assume
outstanding options.  The foregoing notwithstanding, no modification of an
Option shall, without the consent of the Optionee, alter or impair his or her
rights or obligations under such Option. Notwithstanding anything in this Plan
to the contrary, and except for the adjustments provided in Articles 9 and 10,
neither the Committee nor any other person may decrease the exercise price for
any outstanding Option after the date of grant nor cancel or allow an optionee
to surrender an outstanding Option to the Corporation as consideration for the
grant of a new Option with a lower exercise price or the grant of another type
of Award the effect of which is to reduce the exercise price of any outstanding
Option.

 

5.6                               Buyout Provisions.  The Committee may at any
time (a) offer to buy out for a payment in cash or cash equivalents an Option
previously granted or (b) authorize an Optionee to elect to cash out an Option
previously granted, in either case at such time and based upon such terms and
conditions as the Committee shall establish.

 

ARTICLE 6.                                       PAYMENT FOR OPTION SHARES.

 

6.1                               General Rule.  The entire Exercise Price of
Common Shares issued upon exercise of Options shall be payable in cash or cash
equivalents at the time when such Common Shares are purchased, except that the
Committee at its sole discretion may accept payment of the Exercise Price in any
other form(s) described in this Article 6.  However, if the Optionee is an
executive officer of the Corporation, he or she may pay the Exercise Price in a
form other than cash or cash equivalents only to the extent permitted by
section 13(k) of the Exchange Act.

 

6.2                               Surrender of Stock.  With the Committee’s
consent, all or any part of the Exercise Price may be paid by surrendering, or
attesting to the ownership of, Common Shares that are already owned by the
Optionee.  Such Common Shares shall be valued at their Fair Market Value on the
date when the new Common Shares are purchased under the Plan.

 

3

--------------------------------------------------------------------------------


 

6.3                               Net Exercise.  With the Committee’s consent,
all or any part of the Exercise Price may be paid by requesting that the
Corporation withhold Common Shares that otherwise would be issued in connection
with the Option exercise.  Such Common Shares shall be valued at their Fair
Market Value on the date when the Option is exercised.

 

6.4                               Exercise/Sale.  With the Committee’s consent,
all or any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Corporation) an irrevocable direction to
a securities broker approved by the Corporation to sell all or part of the
Common Shares being purchased under the Plan and to deliver all or part of the
sales proceeds to the Corporation.

 

6.5                               Other Forms of Payment.  With the Committee’s
consent, all or any part of the Exercise Price and any withholding taxes may be
paid in any other form that is consistent with applicable laws, regulations and
rules.

 

ARTICLE 7.                                       RESTRICTED SHARES.

 

7.1                               Restricted Stock Agreement.  Each grant of
Restricted Shares under the Plan shall be evidenced by a Restricted Stock
Agreement between the recipient and the Corporation.  Such Restricted Shares
shall be subject to all applicable terms of the Plan and may be subject to any
other terms that are not inconsistent with the Plan.  The provisions of the
various Restricted Stock Agreements entered into under the Plan need not be
identical.

 

7.2                               Payment for Awards.  Restricted Shares may be
sold or awarded under the Plan for such consideration as the Committee may
determine, including (without limitation) cash, cash equivalents, property,
full-recourse promissory notes, past services and future services.  If the
Participant is an executive officer of the Corporation, he or she may pay for
Restricted Shares with a promissory note only to the extent permitted by
section 13(k) of the Exchange Act.  Within the limitations of the Plan, the
Committee may accept the cancellation of outstanding options in return for the
grant of Restricted Shares.

 

7.3                               Vesting Conditions.  Each Award of Restricted
Shares may or may not be subject to vesting.  Vesting shall occur, in full or in
installments, upon satisfaction of the conditions specified in the Restricted
Stock Agreement.  A Restricted Stock Agreement may provide for accelerated
vesting in the event of the Participant’s death, disability or retirement or
other events.

 

7.4                               Voting and Dividend Rights.  The holders of
Restricted Shares awarded under the Plan shall have the same voting, dividend
and other rights as the Corporation’s other stockholders.  A Restricted Stock
Agreement, however, may require that the holders of Restricted Shares invest any
cash dividends received in additional Restricted Shares.  Such additional
Restricted Shares shall be subject to the same conditions and restrictions as
the Award with respect to which the dividends were paid.

 

ARTICLE 8.                                       STOCK UNITS.

 

8.1                               Stock Unit Agreement.  Each grant of Stock
Units under the Plan shall be evidenced by a Stock Unit Agreement between the
recipient and the Corporation.  Such Stock

 

4

--------------------------------------------------------------------------------


 

Units shall be subject to all applicable terms of the Plan and may be subject to
any other terms that are not inconsistent with the Plan.  The provisions of the
various Stock Unit Agreements entered into under the Plan need not be
identical.  Stock Units may be granted in consideration of a reduction in the
recipient’s other compensation.

 

8.2                               Payment for Awards.  To the extent that an
Award is granted in the form of Stock Units, no cash consideration shall be
required of the Award recipients.

 

8.3                               Vesting Conditions.  Each Award of Stock Units
may or may not be subject to vesting.  Vesting shall occur, in full or in
installments, upon satisfaction of the conditions specified in the Stock Unit
Agreement.  A Stock Unit Agreement may provide for accelerated vesting in the
event of the Participant’s death, disability or retirement or other events.

 

8.4                               Voting and Dividend Rights.  The holders of
Stock Units shall have no voting rights.  Prior to settlement or forfeiture, any
Stock Unit awarded under the Plan may, at the Committee’s discretion, carry with
it a right to dividend equivalents.  Such right entitles the holder to be
credited with an amount equal to all cash dividends paid on one Common Share
while the Stock Unit is outstanding.  Dividend equivalents may be converted into
additional Stock Units.  Settlement of dividend equivalents may be made in the
form of cash, in the form of Common Shares, or in a combination of both.  Prior
to distribution, any dividend equivalents that are not paid shall be subject to
the same conditions and restrictions as the Stock Units to which they attach.

 

8.5                               Form and Time of Settlement of Stock Units. 
Settlement of vested Stock Units may be made in the form of (a) cash, (b) Common
Shares or (c) any combination of both, as determined by the Committee.  The
actual number of Stock Units eligible for settlement may be larger or smaller
than the number included in the original Award, based on predetermined
performance factors.  Methods of converting Stock Units into cash may include
(without limitation) a method based on the average Fair Market Value of Common
Shares over a series of trading days.  Vested Stock Units may be settled in a
lump sum or in installments.  The distribution may occur or commence when all
vesting conditions applicable to the Stock Units have been satisfied or have
lapsed, or it may be deferred to any later date.  The amount of a deferred
distribution may be increased by an interest factor or by dividend equivalents. 
Until an Award of Stock Units is settled, the number of such Stock Units shall
be subject to adjustment pursuant to Article 10.

 

8.6                               Death of Recipient.  Any Stock Units Award
that becomes payable after the recipient’s death shall be distributed to the
recipient’s beneficiary or beneficiaries.  Each recipient of a Stock Units Award
under the Plan shall designate one or more beneficiaries for this purpose by
filing the prescribed form with the Corporation.  A beneficiary designation may
be changed by filing the prescribed form with the Corporation at any time before
the Award recipient’s death.  If no beneficiary was designated or if no
designated beneficiary survives the Award recipient, then any Stock Units Award
that becomes payable after the recipient’s death shall be distributed to the
recipient’s estate.

 

8.7                               Creditors’ Rights.  A holder of Stock Units
shall have no rights other than those of a general creditor of the Corporation. 
Stock Units represent an unfunded and

 

5

--------------------------------------------------------------------------------


 

unsecured obligation of the Corporation, subject to the terms and conditions of
the applicable Stock Unit Agreement.


 


ARTICLE 9.                                       CHANGE IN CONTROL

 

9.1                               Effect of Change in Control.  In the event of
any Change in Control, each outstanding Award shall automatically accelerate so
that each such Award shall, immediately prior to the effective date of the
Change in Control, become fully exercisable for all of the Common Shares at the
time subject to such Award and may be exercised for any or all of those shares
as fully-vested Common Shares.  However, an outstanding Award shall not so
accelerate if and to the extent such Award is, in connection with the Change in
Control, either to be assumed by the successor corporation (or parent thereof)
or to be replaced with a comparable Award for shares of the capital stock of the
successor corporation (or parent thereof).  The determination of Award
comparability shall be made by the Committee, and its determination shall be
final, binding and conclusive.

 

9.2                               Acceleration.  The Committee shall have the
discretion, exercisable either at the time the Award is granted or at any time
while the Award remains outstanding, to provide for the automatic acceleration
of vesting upon the occurrence of a Change in Control, whether or not the Award
is to be assumed or replaced in the Change in Control.

 

ARTICLE 10.                                PROTECTION AGAINST DILUTION.

 

10.1                        Adjustments.  In the event of a subdivision of the
outstanding Common Shares, a declaration of a dividend payable in Common Shares
or a combination or consolidation of the outstanding Common Shares (by
reclassification or otherwise) into a lesser number of Common Shares,
corresponding adjustments shall automatically be made in each of the following:

 

(A)                                  THE NUMBER OF OPTIONS, RESTRICTED SHARES
AND STOCK UNITS AVAILABLE FOR FUTURE AWARDS UNDER ARTICLE 3;

 

(B)                                 THE NUMBER OF COMMON SHARES COVERED BY EACH
OUTSTANDING OPTION;

 

(C)                                  THE EXERCISE PRICE UNDER EACH OUTSTANDING
OPTION; OR

 

(D)                                 THE NUMBER OF STOCK UNITS INCLUDED IN ANY
PRIOR AWARD THAT HAS NOT YET BEEN SETTLED.

 

In the event of a declaration of an extraordinary dividend payable in a form
other than Common Shares in an amount that has a material effect on the price of
Common Shares, a recapitalization, a spin-off or a similar occurrence, the
Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of the foregoing.  Except as provided in this
Article 10, a Participant shall have no rights by reason of any issuance by the
Corporation of stock of any class or securities convertible into stock of any
class, any subdivision or consolidation of shares of stock of any class, the
payment of any stock dividend or any other increase or decrease in the number of
shares of stock of any class.

 

6

--------------------------------------------------------------------------------


 

10.2                        Dissolution or Liquidation.  To the extent not
previously exercised or settled, Options, and Stock Units shall terminate
immediately prior to the dissolution or liquidation of the Corporation.

 

10.3                        Reorganizations.  In the event that the Corporation
is a party to a merger or consolidation, all outstanding Awards shall be subject
to the agreement of merger or consolidation.  Such agreement shall provide for
one or more of the following:

 

(A)                                  THE CONTINUATION OF SUCH OUTSTANDING AWARDS
BY THE CORPORATION (IF THE CORPORATION IS THE SURVIVING CORPORATION).

 

(B)                                 THE ASSUMPTION OF SUCH OUTSTANDING AWARDS BY
THE SURVIVING CORPORATION OR ITS PARENT (IN A MANNER THAT COMPLIES WITH
SECTION 424(A) OF THE CODE WITH RESPECT TO OPTIONS).

 

(C)                                  THE SUBSTITUTION BY THE SURVIVING
CORPORATION OR ITS PARENT OF NEW AWARDS FOR SUCH OUTSTANDING AWARDS (IN A MANNER
THAT COMPLIES WITH SECTION 424(A) OF THE CODE WITH RESPECT TO OPTIONS).

 

(D)                                 FULL EXERCISABILITY OF SUCH OUTSTANDING
AWARDS AND FULL VESTING OF THE COMMON SHARES SUBJECT TO SUCH AWARDS, FOLLOWED BY
THE CANCELLATION OF SUCH AWARDS.  THE FULL EXERCISABILITY OF SUCH AWARDS AND
FULL VESTING OF THE COMMON SHARES SUBJECT TO SUCH AWARDS MAY BE CONTINGENT ON
THE CLOSING OF SUCH MERGER OR CONSOLIDATION.  THE PARTICIPANTS SHALL BE ABLE TO
EXERCISE SUCH AWARDS DURING A PERIOD OF NOT LESS THAN FIVE FULL BUSINESS DAYS
PRECEDING THE CLOSING DATE OF SUCH MERGER OR CONSOLIDATION, UNLESS (I) A SHORTER
PERIOD IS REQUIRED TO PERMIT A TIMELY CLOSING OF SUCH MERGER OR CONSOLIDATION
AND (II) SUCH SHORTER PERIOD STILL OFFERS THE PARTICIPANTS A REASONABLE
OPPORTUNITY TO EXERCISE SUCH AWARDS.  ANY EXERCISE OF SUCH AWARDS DURING SUCH
PERIOD MAY BE CONTINGENT ON THE CLOSING OF SUCH MERGER OR CONSOLIDATION.

 

(E)                                  THE CANCELLATION OF SUCH OUTSTANDING AWARDS
AND A PAYMENT TO THE PARTICIPANTS EQUAL TO THE EXCESS OF (I) THE FAIR MARKET
VALUE OF THE COMMON SHARES SUBJECT TO SUCH AWARDS (WHETHER OR NOT SUCH AWARDS
ARE THEN EXERCISABLE OR SUCH COMMON SHARES ARE THEN VESTED) AS OF THE CLOSING
DATE OF SUCH MERGER OR CONSOLIDATION OVER (II) THEIR EXERCISE PRICE.  SUCH
PAYMENT SHALL BE MADE IN THE FORM OF CASH, CASH EQUIVALENTS, OR SECURITIES OF
THE SURVIVING CORPORATION OR ITS PARENT WITH A FAIR MARKET VALUE EQUAL TO THE
REQUIRED AMOUNT.  SUCH PAYMENT MAY BE MADE IN INSTALLMENTS AND MAY BE DEFERRED
UNTIL THE DATE OR DATES WHEN SUCH AWARDS WOULD HAVE BECOME EXERCISABLE OR SUCH
COMMON SHARES WOULD HAVE VESTED.  SUCH PAYMENT MAY BE SUBJECT TO VESTING BASED
ON THE PARTICIPANT’S CONTINUING SERVICE, PROVIDED THAT THE VESTING SCHEDULE
SHALL NOT BE LESS FAVORABLE TO THE PARTICIPANT THAN THE SCHEDULE UNDER WHICH
SUCH AWARD WOULD HAVE BECOME EXERCISABLE OR SUCH COMMON SHARES WOULD HAVE
VESTED.  IF THE EXERCISE PRICE OF THE COMMON SHARES SUBJECT TO SUCH AWARDS
EXCEEDS THE FAIR MARKET VALUE OF SUCH COMMON SHARES, THEN SUCH AWARDS MAY BE
CANCELLED WITHOUT MAKING A PAYMENT TO THE PARTICIPANTS.  FOR PURPOSES OF THIS
SUBSECTION (E), THE FAIR MARKET VALUE OF ANY SECURITY SHALL BE DETERMINED
WITHOUT REGARD TO ANY VESTING CONDITIONS THAT MAY APPLY TO SUCH SECURITY.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 11.                                AWARDS UNDER OTHER PLANS.

 

The Corporation may grant awards under other plans or programs.  Such awards may
be settled in the form of Common Shares issued under this Plan.  Such Common
Shares shall be treated for all purposes under the Plan like Common Shares
issued in settlement of Stock Units and shall, when issued, reduce the number of
Common Shares available under Article 3.

 

ARTICLE 12.                                LIMITATION ON RIGHTS.

 

12.1                        Retention Rights.  Neither the Plan nor any Award
granted under the Plan shall be deemed to give any individual a right to remain
an Employee.  The Corporation and its Parents, Subsidiaries and Affiliates
reserve the right to terminate the Service of any Employee at any time, with or
without cause, subject to applicable laws and a written employment agreement (if
any).

12.2                        Stockholders’ Rights.  A Participant shall have no
dividend rights, voting rights or other rights as a stockholder with respect to
any Common Shares covered by his or her Award prior to the time when a stock
certificate for such Common Shares is issued or, if applicable, the time when he
or she becomes entitled to receive such Common Shares by filing any required
notice of exercise and paying any required Exercise Price.  No adjustment shall
be made for cash dividends or other rights for which the record date is prior to
such time, except as expressly provided in the Plan.

 

12.3                        Regulatory Requirements.  Any other provision of the
Plan notwithstanding, the obligation of the Corporation to issue Common Shares
under the Plan shall be subject to all applicable laws, rules and regulations
and such approval by any regulatory body as may be required.  The Corporation
reserves the right to restrict, in whole or in part, the delivery of Common
Shares pursuant to any Award prior to the satisfaction of all legal requirements
relating to the issuance of such Common Shares, to their registration,
qualification or listing or to an exemption from registration, qualification or
listing.

 

ARTICLE 13.                                WITHHOLDING TAXES.

 

13.1                        General.  To the extent required by applicable
federal, state, local or foreign law, a Participant or his or her successor
shall make arrangements satisfactory to the Corporation for the satisfaction of
any withholding tax obligations that arise in connection with the Plan.  The
Corporation shall not be required to issue any Common Shares or make any cash
payment under the Plan until such obligations are satisfied.

 

13.2                        Share Withholding.  To the extent that applicable
law subjects a Participant to tax withholding obligations, the Committee may
permit such Participant to satisfy all or part of such obligations by having the
Corporation withhold all or a portion of any Common Shares that otherwise would
be issued to him or her or by surrendering all or a portion of any Common Shares
that he or she previously acquired.  Such Common Shares shall be valued at their
Fair Market Value on the date when they are withheld or surrendered.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 14.                                LIMITATION ON PAYMENTS.

 

14.1                        Scope of Limitation.  This Article 14 shall apply to
an Award only if:

 

(A)                                  THE INDEPENDENT AUDITORS SELECTED FOR THIS
PURPOSE BY THE COMMITTEE (THE “AUDITORS”) DETERMINE THAT THE AFTER-TAX VALUE OF
SUCH AWARD TO THE PARTICIPANT, TAKING INTO ACCOUNT THE EFFECT OF ALL FEDERAL,
STATE AND LOCAL INCOME TAXES, EMPLOYMENT TAXES AND EXCISE TAXES APPLICABLE TO
THE PARTICIPANT (INCLUDING THE EXCISE TAX UNDER SECTION 4999 OF THE CODE), WILL
BE GREATER AFTER THE APPLICATION OF THIS ARTICLE 14 THAN IT WAS BEFORE THE
APPLICATION OF THIS ARTICLE 14; OR

 

(B)                                 THE COMMITTEE, AT THE TIME OF MAKING AN
AWARD UNDER THE PLAN OR AT ANY TIME THEREAFTER, SPECIFIES IN WRITING THAT SUCH
AWARD SHALL BE SUBJECT TO THIS ARTICLE 14 (REGARDLESS OF THE AFTER-TAX VALUE OF
SUCH AWARD TO THE PARTICIPANT).

 

If this Article 14 applies to an Award, it shall supersede any contrary
provision of the Plan or of any Award granted under the Plan.

 

14.2                        Basic Rule.  In the event that the Auditors
determine that any payment or transfer by the Corporation under the Plan to or
for the benefit of a Participant (a “Payment”) would be nondeductible by the
Corporation for federal income tax purposes because of the provisions concerning
“excess parachute payments” in section 280G of the Code, then the aggregate
present value of all Payments shall be reduced (but not below zero) to the
Reduced Amount.  For purposes of this Article 14, the “Reduced Amount” shall be
the amount, expressed as a present value, which maximizes the aggregate present
value of the Payments without causing any Payment to be nondeductible by the
Corporation because of section 280G of the Code.

 

14.3                        Reduction of Payments.  If the Auditors determine
that any Payment would be nondeductible by the Corporation because of
section 280G of the Code, then the Corporation shall promptly give the
Participant notice to that effect and a copy of the detailed calculation thereof
and of the Reduced Amount, and the Participant may then elect, in his or her
sole discretion, which and how much of the Payments shall be eliminated or
reduced (as long as after such election the aggregate present value of the
Payments equals the Reduced Amount) and shall advise the Corporation in writing
of his or her election within 10 days of receipt of notice.  If no such election
is made by the Participant within such 10-day period, then the Corporation may
elect which and how much of the Payments shall be eliminated or reduced (as long
as after such election the aggregate present value of the Payments equals the
Reduced Amount) and shall notify the Participant promptly of such election.  For
purposes of this Article 14, present value shall be determined in accordance
with section 280G(d)(4) of the Code.  All determinations made by the Auditors
under this Article 14 shall be binding upon the Corporation and the Participant
and shall be made within 60 days of the date when a Payment becomes payable or
transferable.  As promptly as practicable following such determination and the
elections hereunder, the Corporation shall pay or transfer to or for the benefit
of the Participant such amounts as are then due to him or her under the Plan and
shall promptly pay or transfer to or for the benefit of the Participant in the
future such amounts as become due to him or her under the Plan.

 

9

--------------------------------------------------------------------------------


 

14.4                        Overpayments and Underpayments.  As a result of
uncertainty in the application of section 280G of the Code at the time of an
initial determination by the Auditors hereunder, it is possible that Payments
will have been made by the Corporation which should not have been made (an
“Overpayment”) or that additional Payments which will not have been made by the
Corporation could have been made (an “Underpayment”), consistent in each case
with the calculation of the Reduced Amount hereunder.  In the event that the
Auditors, based upon the assertion of a deficiency by the Internal Revenue
Service against the Corporation or the Participant that the Auditors believe has
a high probability of success, determine that an Overpayment has been made, such
Overpayment shall be treated for all purposes as a loan to the Participant that
he or she shall repay to the Corporation, together with interest at the
applicable federal rate provided in section 7872(f)(2) of the Code; provided,
however, that no amount shall be payable by the Participant to the Corporation
if and to the extent that such payment would not reduce the amount that is
subject to taxation under section 4999 of the Code.  In the event that the
Auditors determine that an Underpayment has occurred, such Underpayment shall
promptly be paid or transferred by the Corporation to or for the benefit of the
Participant, together with interest at the applicable federal rate provided in
section 7872(f)(2) of the Code.

 

14.5                        Related Corporations.  For purposes of this
Article 14, the term “Corporation” shall include affiliated corporations to the
extent determined by the Auditors in accordance with section 280G(d)(5) of the
Code.

 

ARTICLE 15.                                FUTURE OF THE PLAN.

 

15.1                        Term of the Plan.  The Plan, as set forth herein,
shall become effective on the date of adoption.  The Plan shall remain in effect
until the earlier of (a) the date the Plan is terminated under Section 15.2 or
(b) the 10th anniversary of the date the Board adopted the Plan.

 

15.2                        Amendment or Termination.  The Board may, at any
time and for any reason, amend or terminate the Plan.  No Awards shall be
granted under the Plan after the termination thereof.  The termination of the
Plan, or any amendment thereof, shall not affect any Award previously granted
under the Plan.

 

15.3                        Stockholder Approval.  Approval of the Corporation’s
stockholders shall be required only to the extent required by applicable laws,
regulations or rules.

 

ARTICLE 16.                                DEFINITIONS.


 


16.1                        “AFFILIATE” MEANS ANY ENTITY OTHER THAN A
SUBSIDIARY, IF THE CORPORATION AND/OR ONE OR MORE SUBSIDIARIES OWN NOT LESS THAN
50% OF SUCH ENTITY.


 


16.2                        “AWARD” MEANS ANY AWARD OF AN OPTION, A RESTRICTED
SHARE OR A STOCK UNIT UNDER THE PLAN.


 


16.3                        “BOARD” MEANS THE CORPORATION’S BOARD OF DIRECTORS,
AS CONSTITUTED FROM TIME TO TIME.


 


10

--------------------------------------------------------------------------------



 


16.4                        “CHANGE IN CONTROL” SHALL MEAN:

 

(A)                                  THE CONSUMMATION OF A MERGER OR
CONSOLIDATION OF THE CORPORATION WITH OR INTO ANOTHER ENTITY OR ANY OTHER
CORPORATE REORGANIZATION, IF PERSONS WHO WERE NOT STOCKHOLDERS OF THE
CORPORATION IMMEDIATELY PRIOR TO SUCH MERGER, CONSOLIDATION OR OTHER
REORGANIZATION OWN IMMEDIATELY AFTER SUCH MERGER, CONSOLIDATION OR OTHER
REORGANIZATION 50% OR MORE OF THE VOTING POWER OF THE OUTSTANDING SECURITIES OF
EACH OF (I) THE CONTINUING OR SURVIVING ENTITY AND (II) ANY DIRECT OR INDIRECT
PARENT CORPORATION OF SUCH CONTINUING OR SURVIVING ENTITY;

 

(B)                                 THE SALE, TRANSFER OR OTHER DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF THE CORPORATION’S ASSETS;

 

(C)                                  A CHANGE IN THE COMPOSITION OF THE BOARD,
AS A RESULT OF WHICH FEWER THAN 50% OF THE INCUMBENT DIRECTORS ARE DIRECTORS WHO
EITHER:

 

(I)                                     HAD BEEN DIRECTORS OF THE CORPORATION ON
THE DATE 24 MONTHS PRIOR TO THE DATE OF SUCH CHANGE IN THE COMPOSITION OF THE
BOARD (THE “ORIGINAL DIRECTORS”) OR

 

(II)                                  WERE APPOINTED TO THE BOARD, OR NOMINATED
FOR ELECTION TO THE BOARD, WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF
THE AGGREGATE OF (A) THE ORIGINAL DIRECTORS WHO WERE IN OFFICE AT THE TIME OF
THEIR APPOINTMENT OR NOMINATION AND (B) THE DIRECTORS WHOSE APPOINTMENT OR
NOMINATION WAS PREVIOUSLY APPROVED IN A MANNER CONSISTENT WITH THIS PARAGRAPH
(II); OR

 

(D)                                 ANY TRANSACTION AS A RESULT OF WHICH ANY
PERSON IS THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE
ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE CORPORATION REPRESENTING AT
LEAST 50% OF THE TOTAL VOTING POWER REPRESENTED BY THE CORPORATION’S THEN
OUTSTANDING VOTING SECURITIES.  FOR PURPOSES OF THIS PARAGRAPH (D), THE TERM
“PERSON” SHALL HAVE THE SAME MEANING AS WHEN USED IN SECTIONS 13(D) AND 14(D) OF
THE EXCHANGE ACT BUT SHALL EXCLUDE (I) A TRUSTEE OR OTHER FIDUCIARY HOLDING
SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF THE CORPORATION OR OF A PARENT OR
SUBSIDIARY AND (II) A CORPORATION OWNED DIRECTLY OR INDIRECTLY BY THE
STOCKHOLDERS OF THE CORPORATION IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP OF THE COMMON STOCK OF THE CORPORATION.

 

EXCEPT WITH RESPECT TO A GSK CHANGE IN CONTROL (DEFINED BELOW), (I) ANY STOCK
PURCHASE BY SMITHKLINE BEECHAM CORPORATION, A PENNSYLVANIA CORPORATION (“GSK”),
PURSUANT TO THE CLASS A COMMON STOCK PURCHASE AGREEMENT DATED AS OF MARCH 30,
2004 OR (II) THE EXERCISE BY GSK OF ANY OF ITS RIGHTS UNDER THE AMENDED AND
RESTATED GOVERNANCE AGREEMENT DATED AS OF JUNE 4, 2004 AMONG THE CORPORATION,
GSK, GLAXOSMITHKLINE PLC AND GLAXO GROUP LIMITED (THE “GOVERNANCE AGREEMENT”) TO
REPRESENTATION ON THE BOARD (AND ITS COMMITTEES) OR (III) ANY ACQUISITION BY GSK
OF SECURITIES OF THE CORPORATION (WHETHER BY MERGER, TENDER OFFER, PRIVATE OR
MARKET PURCHASES OR OTHERWISE) NOT PROHIBITED BY THE GOVERNANCE AGREEMENT SHALL
NOT CONSTITUTE A CHANGE IN CONTROL.  A TRANSACTION SHALL NOT CONSTITUTE A CHANGE
IN CONTROL IF ITS SOLE PURPOSE IS TO CHANGE THE STATE OF THE CORPORATION’S
INCORPORATION OR TO CREATE A HOLDING COMPANY THAT WILL BE OWNED IN SUBSTANTIALLY
THE SAME PROPORTIONS BY THE PERSONS WHO HELD THE CORPORATION’S SECURITIES
IMMEDIATELY BEFORE SUCH TRANSACTION. A “GSK CHANGE IN CONTROL” SHALL MEAN THE
ACQUISITION BY GSK OF THE CORPORATION’S VOTING STOCK (AS DEFINED IN THE
GOVERNANCE AGREEMENT) THAT WOULD

 

11

--------------------------------------------------------------------------------


 

BRING GSK’S PERCENTAGE INTEREST (AS DEFINED IN THE GOVERNANCE AGREEMENT) TO 100%
IN COMPLIANCE WITH THE PROVISIONS OF THE GOVERNANCE AGREEMENT.


 


16.5                        “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED.


 


16.6                        “COMMITTEE” MEANS A COMMITTEE OF THE BOARD, AS
DESCRIBED IN ARTICLE 2.


 


16.7                        “COMMON SHARE” MEANS ONE SHARE OF THE COMMON STOCK
OF THE CORPORATION.


 


16.8                        “CORPORATION” MEANS THERAVANCE, INC., A DELAWARE
CORPORATION.


 


16.9                        “CONSULTANT” MEANS A CONSULTANT OR ADVISER WHO
PROVIDES BONA FIDE SERVICES TO THE CORPORATION, A PARENT, A SUBSIDIARY OR AN
AFFILIATE AS AN INDEPENDENT CONTRACTOR.


 


16.10                 “EMPLOYEE” MEANS A COMMON-LAW EMPLOYEE OF THE CORPORATION,
A PARENT, A SUBSIDIARY OR AN AFFILIATE WHO IS NEWLY HIRED AS A EMPLOYEE BY THE
CORPORATION, OR WHO IS REHIRED FOLLOWING A BONA FIDE PERIOD OF INTERRUPTION OF
EMPLOYMENT, INCLUDING PERSONS WHO BECOME NEW EMPLOYEES OF THE CORPORATION, A
PARENT, A SUBSIDIARY OR AN AFFILIATE IN CONNECTION WITH A MERGER OR ACQUISITION.


 


16.11                 “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.


 


16.12                 “EXERCISE PRICE,” IN THE CASE OF AN OPTION, MEANS THE
AMOUNT FOR WHICH ONE COMMON SHARE MAY BE PURCHASED UPON EXERCISE OF SUCH OPTION,
AS SPECIFIED IN THE APPLICABLE STOCK OPTION AGREEMENT.


 


16.13                 “FAIR MARKET VALUE” MEANS THE CLOSING SELLING PRICE OF ONE
COMMON SHARE AS REPORTED ON NASDAQ, AND IF NOT AVAILABLE, THEN IT SHALL BE
DETERMINED BY THE COMMITTEE IN GOOD FAITH ON SUCH BASIS AS IT DEEMS
APPROPRIATE.  WHENEVER POSSIBLE, THE DETERMINATION OF FAIR MARKET VALUE BY THE
COMMITTEE SHALL BE BASED ON THE PRICES REPORTED IN THE WALL STREET JOURNAL. 
SUCH DETERMINATION SHALL BE CONCLUSIVE AND BINDING ON ALL PERSONS.


 


16.14                 “NSO” MEANS A STOCK OPTION NOT DESCRIBED IN SECTIONS 422
OR 423 OF THE CODE.


 


16.15                 “OPTION” MEANS AN NSO GRANTED UNDER THE PLAN AND ENTITLING
THE HOLDER TO PURCHASE COMMON SHARES.


 


16.16                 “OPTIONEE” MEANS AN INDIVIDUAL OR ESTATE WHO HOLDS AN
OPTION.


 


16.17                 “PARENT” MEANS ANY CORPORATION (OTHER THAN THE
CORPORATION) IN AN UNBROKEN CHAIN OF CORPORATIONS ENDING WITH THE CORPORATION,
IF EACH OF THE CORPORATIONS OTHER THAN THE CORPORATION OWNS STOCK POSSESSING 50%
OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE
OTHER CORPORATIONS IN SUCH CHAIN.  A CORPORATION THAT ATTAINS THE STATUS OF A
PARENT ON A DATE AFTER THE ADOPTION OF THE PLAN SHALL BE CONSIDERED A PARENT
COMMENCING AS OF SUCH DATE.


 


16.18                 “PARTICIPANT” MEANS AN INDIVIDUAL OR ESTATE WHO HOLDS AN
AWARD.


 


12

--------------------------------------------------------------------------------



 


16.19                 “PLAN” MEANS THIS THERAVANCE, INC. 2008 NEW EMPLOYEE
EQUITY INCENTIVE PLAN, AS AMENDED FROM TIME TO TIME.


 


16.20                 “RESTRICTED SHARE” MEANS A COMMON SHARE AWARDED UNDER THE
PLAN.


 


16.21                 “RESTRICTED STOCK AGREEMENT” MEANS THE AGREEMENT BETWEEN
THE CORPORATION AND THE RECIPIENT OF A RESTRICTED SHARE THAT CONTAINS THE TERMS,
CONDITIONS AND RESTRICTIONS PERTAINING TO SUCH RESTRICTED SHARE.


 


16.22                 “SERVICE” MEANS SERVICE AS AN EMPLOYEE OR CONSULTANT.


 


16.23                 “STOCK OPTION AGREEMENT” MEANS THE AGREEMENT BETWEEN THE
CORPORATION AND AN OPTIONEE THAT CONTAINS THE TERMS, CONDITIONS AND RESTRICTIONS
PERTAINING TO HIS OR HER OPTION.


 


16.24                 “STOCK UNIT” MEANS A BOOKKEEPING ENTRY REPRESENTING THE
EQUIVALENT OF ONE COMMON SHARE, AS AWARDED UNDER THE PLAN.


 


16.25                 “STOCK UNIT AGREEMENT” MEANS THE AGREEMENT BETWEEN THE
CORPORATION AND THE RECIPIENT OF A STOCK UNIT THAT CONTAINS THE TERMS,
CONDITIONS AND RESTRICTIONS PERTAINING TO SUCH STOCK UNIT.


 


16.26                 “SUBSIDIARY” MEANS ANY CORPORATION (OTHER THAN THE
CORPORATION) IN AN UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE
CORPORATION, IF EACH OF THE CORPORATIONS OTHER THAN THE LAST CORPORATION IN THE
UNBROKEN CHAIN OWNS STOCK POSSESSING 50% OR MORE OF THE TOTAL COMBINED VOTING
POWER OF ALL CLASSES OF STOCK IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN.  A
CORPORATION THAT ATTAINS THE STATUS OF A SUBSIDIARY ON A DATE AFTER THE ADOPTION
OF THE PLAN SHALL BE CONSIDERED A SUBSIDIARY COMMENCING AS OF SUCH DATE.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE OF SHARES RESERVED FOR ISSUANCE UNDER THE PLAN

 

Date of Board/Committee
Approval

 

Number of Shares Added

 

Cumulative Number of
Shares

 

January 29, 2008

 

Not Applicable

 

500,000

 

July 21, 2009

 

200,000

 

700,000

 

 

--------------------------------------------------------------------------------